[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court, having heard the parties, hereby issues the following findings and orders. A detailed memorandum of decision shall be filed subsequently.
1. The court has jurisdiction of the matter and finds that the marriage has irretrievably broken down with no hope of reconciliation and it is hereby dissolved. The court also finds that the defendant's actions were the primary cause of the breakdown of the marriage.
2. Custody of the two children, both physical and legal, is awarded to the plaintiff with visitation as specified in the memorandum of decision issued hereafter.
3. The defendant is ordered to pay $400 a week as child support to the plaintiff beginning July 1, 1995.
4. The defendant is ordered to pay $350 a week as alimony for a period of seven years from the date of this judgment, the first payment to be made on July 1, 1995.
5. The plaintiff shall maintain medical insurance for the children, and all unreimbursed medical expenses shall be shared sixty-five (65%) percent by the defendant and thirty-five (35%) by the plaintiff.
6. The defendant must provide proof of life insurance in the amount of $50,000 naming the plaintiff as irrevocable beneficiary to secure the payment of the alimony and child support unless he can demonstrate that he is unable to obtain the same because of a physical and/or mental condition. CT Page 7238
7. All of the personal property presently in the plaintiff's home shall be retained by her.
8. The fees for the attorney for the child are hereby approved as presented to the court, and the plaintiff shall pay thirty-five (35%) percent thereof and the defendant sixty-five (65%) within thirty (30) days from the date of the filing of this judgment.
9. The home equity loan presently outstanding shall be paid fifty-six (56%) percent by the defendant and forty-four (44%) by the plaintiff. These percentages reflect the degree of responsibility the court finds each party contributed towards the foreclosure of the marital home.
10. The defendant shall file a bond in the amount of $10,000 as surety for the payment of child support and alimony for one year.
11. Each party shall pay his or her own attorney's fees.
MARGARET C. DRISCOLL STATE TRIAL REFEREE